Per Curiam.
In the trial court, the defendant had filed a motion to expunge twelve of eighteen paragraphs of the plaintiffs’ complaint because they were “irrelevant, immaterial and evidential.” Prom a denial of the motion the defendant has appealed. The motion to dismiss is on two grounds: (1) The appeal was not taken timely, and (2) the action appealed from was not a final judgment. The motion *325to expunge was decided on June 19, 1963, and the appeal taken on July 3. The appeal taken was within the period of two weeks limited by the rules. Cir. Ct. Rule 7.5.1; Lamberti v. Stamford, 131 Conn. 396, 398. A decision denying a motion to expunge is not a final action dispositive of all or part of the issues between the parties and may not be treated as a final judgment for purposes of appeal. See Cir. Ct. Rule 7.51.1; Practice Book, 1951, §§ 377, 380; Springfield-Dewitt Gardens, Inc. v. Wood, 143 Conn. 708, 709 n.
The motion to dismiss is granted on the second ground.
In this opinion Kosicki, Deaeington and Levine, Js., concurred.